Citation Nr: 1539793	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  09-16 710	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to October 13, 2007 for an evaluation of right knee instability.

2.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD), status post myocardial infarction, prior to May 27, 2011, and a rating in excess of 30 percent thereafter.  

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to June 12, 2008, and a rating in excess of 70 percent thereafter. 

4.  Entitlement to service connection for psoriasis, on a secondary basis only. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1969 and from April 1976 to April 1980, including combat service in the Republic of Vietnam.  His decorations include the Purple Heart Medal. 

These matters come before the Board of Veterans' Appeals (Board) from rating decisions by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

The matters regarding higher ratings for PTSD, right knee disability, and entitlement to service connection for psoriasis were remanded by the Board in April 2011 for additional development.  In April 2011, the Board also granted service connection for a heart disorder.  

A July 2011 rating decision implemented the Board's grant of CAD, assigning a 10 percent disability rating, effective October 13, 2007, and a 30 percent rating effective May 27, 2011, for CAD status post myocardial infarction.  The Veteran initiated an appeal to the July 2011 rating decision regarding the assigned disability ratings for CAD.  A statement of the case was provided to the Veteran in April 2013 but the Veteran's timely substantive appeal was received at the Regional Office following re-certification of the other issues, to the Board.  The Board was unaware of the substantive appeal when it issued the October 2013 decision and thus, the Board incorrectly assumed the Veteran did not perfect his appeal regarding CAD and did not adjudicate the appeal in its October 2013 decision.  As the Veteran has not withdrawn his appeal with respect to the claim for higher ratings for CAD, the Board will address the issue herein. 

In October 2013, the Board granted an increased rating for PTSD to a 70 percent for the period prior to June 12, 2008 and denied a rating in excess of 70 percent for the entire period on appeal.  The Board also granted a separate 10 percent rating for right knee instability, and denied service connection for psoriasis.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court) in December 2013.  In January 2015, the Court issued a Memorandum Decision affirming the Board's decision to deny service connection for psoriasis on a direct basis, but the Court vacated and remanded the Board's decision to deny service connection for psoriasis on a secondary basis.  The Court also vacated the Board's decision with respect to the increased rating for PTSD, indicating that the decision was based upon an inadequate VA examination.  As the Court has vacated the Board's October 2013 decision regarding the increased rating for PTSD, in its entirety, the Board has characterized the issue on the title page above, as it stood prior to the issuance of the October 2013 decision.  

Regarding the grant of a separate 10 percent disability rating for right knee instability, the Veteran did not challenge the amount of the disability rating assigned but rather, the Veteran appealed the implied effective date of October 13, 2007, indicating that he was entitled to an effective date up to one year prior to October 13, 2007.  As an aside, the Board notes that it did not specifically assign an effective date for the instability because it intended to allow the agency of original jurisdiction (AOJ) the first opportunity to assign an effective date when it implemented the grant of the separate compensable rating.  However, in the January 2015 Memorandum Decision, the Court indicated that the Board should have assigned the effective date for the separate compensable rating.  Thus, the Board accepts that it has jurisdiction to assign an effective date in this case.  The Board also notes that the April 2014 rating decision which implemented the grant of the separate 10 percent rating, assigned an effective date of October 13, 2007.  Hence, the issue captioned on the title page above indicates the effective date of October 13, 2007. 

With respect to the psoriasis claim, following the January 2015 Memorandum Decision, additional evidence was added to the record regarding the psoriasis claim (on a secondary basis) and in August 2015, the Veteran requested that the AOJ be permitted an opportunity to review the evidence and readjudicate the claim prior to any decision by the Board.  Thus, the claim of entitlement to service connection for psoriasis on a secondary basis only, is addressed in the Remand below.  See 38 C.F.R. § 20.1304.

As was previously noted in the Board's April 2011 decision, the Veteran has been granted a total disability rating for individual unemployability due to service-connected disabilities (TDIU), effective March 7, 2009.  Because the Veteran has been awarded TDIU effective the day after he retired from full-time employment, the issue of entitlement to a TDIU prior to March 7, 2009 is not before the Board as part and parcel of the increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Notably, the January 2015 Memorandum Decision did not indicate otherwise. 

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of his VBMS file reveals January 2015 Court documents including the aforementioned Memorandum Decision.  Additional evidence including VA examination reports, was added to the VBMS file following the most recent statement of the case, but the evidence is irrelevant to the issues on appeal.  

The issues of entitlement to higher ratings for PTSD and CAD as well as entitlement to service connection for psoriasis as secondary to PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  A separate 10 percent disability rating for right knee instability was granted by the Board in October 2013 and implemented in an April 2014 rating decision with an effective date of October 13, 2007.

2.  The Veteran indicated disagreement with the Board's implied effective date of October 13, 2007, in correspondence received by the Court in December 2013.  

3.  The earliest factually ascertainable evidence supporting an increase in the right knee disability, specifically right knee instability, is June 28, 2007, the date on which the Veteran sought treatment for right knee pain which led to X-rays and prescription of a right knee brace.  


CONCLUSION OF LAW

The criteria for an effective date of June 28, 2007, but no earlier, for right knee instability, are met.  38 U.S.C.A. §§ 5101(a), 5103A, 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.1(p), (r), 3.114(a), 3.151(a), 3.159, 3.400(o) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

Here, the Veteran's claim arises from his disagreement with the effective date assigned following the Board's grant of a separate compensable rating for instability of the right knee.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  

Review of the record shows the Veteran received adequate VCAA notice concerning his claim for an increased rating for the right knee disability by way of a December 2007 letter.  Therefore, no further VCAA notice is required.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The AOJ associated the Veteran's service treatment records, VA outpatient treatment records, private treatment records, Social Security Administration records, as well as VA examination reports, with the file.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been requested or obtained.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II.  Earlier Effective Date

The method of determining the effective date of an increased evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1). 

An exception to the rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation. In that regard, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise the date of receipt of the claim."  38 U.S.C.A. § 5110 (b)(2).  See 38 C.F.R. § 3.400(o)(2).  The phrase "otherwise, date of receipt of claim" applies only if a factually ascertainable increase in disability occurred more than one year prior to filing the claim for an increased rating.  Harper v. Brown, 10 Vet. App. 125 (1997).  Moreover, the term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R § 3.400 means an increase to the next disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2015).

Under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits when service connection has already been established for the claimed condition.  

In this case, service connection for the Veteran's right knee disability was granted in a July 1969 rating decision.  The Veteran filed a claim for an increased rating in January 2003, which was denied by the AOJ in July 2003.  The Veteran did not appeal the decision or submit new and material evidence within one year of the decision, and the decision became final.  See 38 C.F.R. § 3.156 (b).  The next indication that the Veteran sought a higher rating for the right knee, was when he filed the present claim for increase in October 2007.  VA treatment records do not indicate that any informal claim for increase was received by way of a report of examination or hospitalization prior to the October 2007 claim.  The Veteran does not contend otherwise.  In fact, in June 2007, he reported to VA treatment providers that he had not been treated for the right knee since 2002.  The June 2007 VA X-ray report indicated that the most recent X-ray was also in 2002.  Further, in his representative's August 2015 brief, the Veteran's representative noted that the Veteran's assertion that he is entitled to an effective date of up to one year before October 13, 2007.

The Board therefore, looks to the evidence to determine whether there is any indication that the Veteran's right knee disability increased in severity (i.e., became unstable) during the one-year period prior to the October 2007 claim for increase.  38 C.F.R. § 3.400(o)(2). 

As discussed in the October 2013 decision, at that time, instability had not yet been objectively found on physical examination.  However, in the October 2013 decision, the Board resolved doubt in favor of the Veteran when it granted the separate compensable rating for instability.  The Board based the decision on the fact that the Veteran was competent to report his observations of instability and found that his report was credible.  The Board reasoned that the Veteran's account of instability was consistent with the prescription of a knee brace, which the Board found was in and of itself is suggestive of some instability in the right knee.  

As discussed in the October 2013 Board decision, VA treatment records show that in November 2002, the Veteran was instructed to use a knee brace when playing tennis.  The November 2002 VA physician explained that the Veteran needed to exercise in order to lose weight but also noted that he should not leave the brace on the knee covering the psoriatic lesions for any extensive length of time.  

The next relevant treatment records are dated in 2007.  As discussed above, there is no indication that the Veteran was treated for his right knee disability between November 2002 and June 2007. 

A June 28, 2007 VA treatment record regarding a primary care visit, noted the Veteran's complaints of right knee pain as well as decreased range of motion and crepitus.  X-rays were ordered.  The June 2007 X-ray revealed degenerative joint disease in the right knee.  The VA radiologist who interpreted the June 2007 X-ray noted that there was significant narrowing of the medial aspect of the joint space with almost complete obliteration of the joint space.  The radiologist continued that compared with the June 2002 X-ray, there was significant progressive degenerative change in the right knee.  

In August 2007, a VA orthopedic consult report noted that on physical examination the Veteran had diffuse pain to palpation throughout the right knee, more significantly on the medial joint line.  His ligaments were stable, but crepitus was appreciated.  There was no significant effusion appreciated in the right knee.  Additionally, the VA orthopedic consult report indicates that based upon review of the June 2007 X-ray as well as the Veteran's reports of right knee pain, and physical examination, a knee brace was ordered.  

As prescription of a knee brace was identified as corroborating evidence of the Veteran's account of instability, and ultimately supported the grant of the separate 10 percent disability rating for instability, the question is which prescription knee brace should be accepted as the first ascertainable evidence of increase in severity.   The knee brace prescribed in November 2002, was more than one year prior to the claim for increase at issue, and therefore would not warrant an effective date earlier than October 13, 2007.  For the reasons explained below, the Board finds that the June 2007 record, which is within the one-year look back period prior to the October 2007 claim, is the first ascertainable evidence of an increase in severity. 

The Board acknowledges that a prescription for a right knee brace was noted in a November 2002 VA treatment record, more than one year before the claim for an increase rating in October 2007.  However, the Board finds that the knee brace prescription in November 2002 was not issued for symptoms that were as severe as those described in June 2007.  In this regard, the November 2002 treatment record indicates that the knee brace was intended for use while playing tennis and that it was not intended to be used for a longer period of time, such as for stability throughout the day.  Further, other treatment records dated in 2002 definitively stated that there was no instability.  See June 2002 VA treatment record.  
The Board finds it significant that the Veteran did not seek treatment for the right knee again until June 2007.  In other words, there is no objective evidence indicating a change in severity between the November 2002 treatment and June 2007. 

The Board finds the Veteran's complaints in June 2007 to be significant especially as they are accompanied by objective evidence of crepitus on physical examination and X-rays that revealed significant degenerative changes.  Further, the Board finds it significant that the August 2007 VA physician did not instruct the Veteran to only wear the brace when performing certain activities but rather, implied that the knee brace was intended for regular, daily use.  Therefore, the Board finds that the prescription of the brace in August 2007 was in response to more significant findings than those noted by the November 2002 VA physician.  

Thus, although the Veteran may have had some knee discomfort in November 2002 which prompted the need for a knee brace when engaging in sports and movement where the Veteran would be running from side to side, there was no indication that he required the knee brace all the time.  To the contrary, the August 2007 knee brace prescription, indicated that it was for more regular use.  The Board also finds the June 2002 treatment record which specifically noted that there was no instability, is an indication that the Veteran's symptoms which inspired the November 2002 prescription knee brace were not as severe as those exhibited in June 2007.  

Affording the Veteran the benefit of the doubt, the Board observes that there is objective evidence that the disability increased in severity as of June 28, 2007.  In this regard, the Board finds that June 28, 2007 is the date of the first objective evidence compensable right knee instability manifested by complaints of increased right knee pain, X-ray evidence of significant degenerative changes since the 2002 X-ray, and the August 2007 orthopedic consultation resulting in ordering a knee brace to be worn on a regular basis.  Thus, the Board finds that the earliest date as of which it is factually ascertainable that an increase in the right knee disability occurred was less than one year prior to the date of the claim for increase, on June 28, 2007.  As such, an effective date of June 28, 2007, but no earlier, is warranted.  38 C.F.R. § 3.400(o) (2).  

As an aside, if the Veteran contends that he is entitled to an effective date as early as the November 2002 knee brace prescription, the Board notes that the November 2002 VA outpatient treatment records were associated with the file at the time that the claim for increase was denied in a July 2003 rating decision.  The Veteran did not appeal the decision and the July 2003 decision became final.  The Court has held that once a rating decision which establishes an effective date becomes final, such a decision can only be revised if it contains clear and unmistakable error.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  The Court has stressed that any other result would vitiate the rule of finality, thereby recognizing that freestanding claims for earlier effective dates are impermissible.  Id.  Thus, if the Veteran contends that he is entitled to an effective date earlier than June 28, 2007, he is left with only one option: a claim alleging clear and unmistakable error (CUE) in the July 2003 decision which continued the 10 percent rating for the right knee disability.  See 38 C.F.R. § 3.105(a).  To date, the Veteran has not alleged CUE in the July 2003 rating decision with respect to the right knee disability. 

In conclusion, the Board has applied the benefit of the doubt doctrine in the assignment of an effective date of June 28, 2007 but finds that the preponderance of the evidence is against an earlier effective date for the reasons outlined above and the benefit of the doubt doctrine is not applicable to an effective date earlier than June 28, 2007.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An effective date of June 28, 2007, but no earlier, for the award of a separate 10 percent disability rating for right knee instability, is warranted. 


REMAND

With respect to the remaining claims on appeal, although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Regarding the claim for a higher rating for PTSD, as noted in the January 2015 Memorandum Decision, the August 2012 VA psychiatric examination report contained an inconsistency with respect to a separate diagnosis of a depressive disorder.  The Court determined that because there were numerous VA treatment records regarding a diagnosis of depression not otherwise specified, the August 2012 VA examiner should have explained the finding that the Veteran only had one Axis I diagnosis - PTSD.  The Court found that the VA examiner's reasoning and review of the record were a complete mystery.  Further, the Board notes that if the Veteran does not have a separate diagnosis of a depressive disorder, then the VA examiner should have clarified whether the Veteran has depression as a symptom of PTSD, or whether PTSD symptoms are distinguishable from symptoms of other acquired psychiatric disorders.  In a situation where it is not possible to distinguish symptoms attributable to service-connected and non-service connected disabilities, the Board will consider all of the symptoms as attributable to the service-connected disability.   See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  As noted by the Veteran's representative in the August 2015 brief, if the August 2012 VA examination report was deficient in its explanations regarding depression, it may be deficient in other areas.  Thus, the Board finds that further examination and explanation are required in order to comply with the January 2015 Memorandum Decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).  

Further, in the January 2015 Memorandum Decision, the Court indicated that there may be an outstanding issue of entitlement to service connection for depression, if such is found to be separate from his PTSD claim currently on appeal.  The Court instructed the Board to ensure that the appellant has been fully compensated for all symptoms of his PTSD and that all reasonably raised claims have been adjudicated.  Thus, in order to ensure that all of the Veteran's acquired psychiatric disorders are properly addressed, the Board notes that if the Veteran's depressive symptoms are found to be separate from his PTSD, any claim for service connection for depression should also be developed and adjudicated.  In this regard, the claim for service connection for depression is inextricably intertwined with the claim for an increased rating for PTSD.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

With respect to the claim for higher ratings for CAD, the Board notes that the July 2011 rating decision cited a March 2009 VA treatment record which indicated that the Veteran had METs ranging from 4-7.  As a MET as high as a 7 would only entitle the Veteran to a 10 percent disability rating, but a MET as low as a 4 would entitle the Veteran to a 60 percent disability rating, further guidance is necessary to determine the more accurate assessment.  See 38 C.F.R. §§ 4.100, 4.104.  Although a Disability Benefits Questionnaire (DBQ) was completed in May 2011, following the March 2009 treatment in question, the May 2011 VA examiner did not discuss the METs level noted in March 2009.  The Board finds that further clarification is required to adequately adjudicate the claim.  Further, the May 2011 VA DBQ appears to have been completed by the Veteran's primary care physician, without an actual physical examination.  In the Veteran's September 2011 notice of disagreement, his attorney expressed dissatisfaction with the lack of examination and noted that such an examination was necessary to determine the current severity of the Veteran's CAD.  Thus, to ensure that the record includes sufficient medical evidence to properly evaluate the disability under consideration, the Board finds that a more contemporaneous examination is needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).

With respect to the claim for service connection for psoriasis, the Board notes that the claim has been denied on a direct basis and such denial was affirmed by the Court.  However, the Court remanded the claim with respect to service connection on a secondary basis.  The Court pointed out the inadequacies with the April 2012 VA examiner's opinion, namely that the examiner incorrectly addressed the premise of one of the medical treatise articles submitted by the Veteran in support of his claim.  In this regard, the Court noted that the examiner did not adequately discuss an article that suggested that an etiological link potentially explains the statistically significant association between PTSD and psoriasis and therefore did not account for the full implications of the medical literature that the Veteran submitted.  Thus, further explanation is required regarding the possibility that the Veteran's service-connected PTSD caused or aggravated his psoriasis.  Moreover, the Veteran has submitted additional evidence in support of the claim and requested that the AOJ consider the evidence prior to any further adjudication by the Board. 

Finally, the Veteran receives treatment through the VA healthcare system. Therefore, any outstanding VA treatment records should be obtained.  The Veteran should also be given an opportunity to submit any additional private records that may be relevant to the claims.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private medical records.
 
 2.  Obtain up-to-date VA treatment records, from September 2012 to the present.

All reasonable attempts should be made to obtain such records, consistent with the provisions of 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding records, the Veteran should be afforded a VA psychiatric examination to determine the severity of the Veteran's service-connected PTSD as well as the nature and etiology of the Veteran's depression symptoms.

Based on examination findings, including any necessary diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this REMAND, the examiner is requested to answer the following:

(i)  Identify all valid Axis I diagnoses present at any time since the pendency of the claim. 

(ii)  Indicate whether there are any Axis I diagnoses that are distinguishable from the Veteran's service-connected PTSD.

(iii)  Discuss the severity of the Veteran's PTSD, and any associated psychiatric disorders or symptoms, to include depression or depressive symptoms. 

(iv)  If the Veteran is found to have depression that is separate from his PTSD, is it at least as likely as not (i.e. a probability of 50 percent or greater) that the Veteran's depression is related to service? 

(v)  If the Veteran has depression that is separate from PTSD that is not related to service, is it at least as likely as not that the depression (a) was caused, or (b) aggravated (worsened beyond the natural progression) by the Veteran's service-connected disabilities. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Complete rationale must be provided for any opinion given.  If the examiner cannot provide opinion without resort to speculation, the examiner is requested to explain why an opinion would be speculative.  For example, whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After obtaining all outstanding records, afford the Veteran a VA examination to determine the current severity of his service-connected coronary artery disease.  The claims file must be made available to and be reviewed by the examiner.  All indicated tests and studies must be performed. 

After conducting an examination of the Veteran, the examiner should completely describe all pertinent symptomatology throughout the entire appeal period.  In particular, the examiner is asked to discuss the March 2009 treatment record which noted that the Veteran had a METs level ranging from 4 to 7.  The examiner is asked to provide a more definitive METs level, if possible, and explain how the conclusion is reached. 

The pertinent rating criteria must be provided to the examiner.  Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.104, Diagnostic Code 7005.

5.  After obtaining all outstanding records, seek an addendum opinion from the April 2012 VA examiner who rendered an opinion regarding the Veteran's psoriasis.  If it is deemed medically necessary, afford 
the Veteran a VA examination to determine the nature and etiology of the Veteran's psoriasis.

Based on a review of the claims file, including treatment records, the Veteran's statements, new medical journal articles and photographs submitted by the Veteran since the last examination, a copy of this REMAND, and any examination findings, including any necessary diagnostic studies (if examined), the examiner is requested to answer the following:

Is it at least as likely as not that the Veteran's psoriasis (a) was caused, or (b) aggravated (worsened beyond the natural progression) by the Veteran's service-connected PTSD. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

In reaching any conclusion, the examiner must consider the medical journal articles provided by the Veteran which suggest that stress can cause or exacerbate psoriasis. 

Complete rationale must be provided for any opinion given.  If the examiner cannot provide opinion without resort to speculation, the examiner is requested to explain why an opinion would be speculative.  For example, whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs (including development and adjudication of a separate claim for service connection for depression), the Veteran's claims should be readjudicated based on the entirety of the evidence.

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


